In a matrimonial action in which the parties were divorced by judgment dated December 11, 1995, the defendant appeals from an order of the Supreme Court, Dutchess County (Beisner, J.), dated March 17, 1998, which denied his motion, denominated as one to vacate an order of the same court entered May 28, 1996, but which was, in effect, for leave to reargue the plaintiffs prior motion.
Ordered that the appeal is dismissed, with costs, as no appeal lies from an order denying a motion for leave to reargue (see, Paulus v Kuchler, 214 AD2d 608; Huttner v McDaid, 151 AD2d 547). S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.